Citation Nr: 0913907	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-04 637	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

The propriety of the reduction in rating to 10% for right 
trigeminal neuropathy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2004 rating action that reduced the rating of the 
veteran's right trigeminal neuropathy to 10%, effective April 
2004; a 20% rating had been in effect since August 1996.

In March 2007, the Veteran and his wife testified at a 
hearing before a decision review officer at the RO.

By decision of September 2008, the Board remanded this case 
to the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's right trigeminal neuropathy is no more than 
incomplete and moderate.  

3.  All the evidence of record clearly warrants the 
conclusion that sustained improvement in the veteran's right 
trigeminal neuropathy has been demonstrated; that material 
improvement in the physical condition is clearly reflected; 
and that the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.




CONCLUSION OF LAW

The criteria for a rating in excess of 10% for right 
trigeminal neuropathy since April 2004 are not met, and the 
reduction in rating to 10% was proper.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.344, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.124, 4.124a, Diagnostic Code 8405 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

For a higher compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

A May 2006 post-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claim, and notified them of the type of 
evidence required to establish entitlement to a higher rating 
(evidence showing that a disability had worsened).  That 
letter as well as a March 2006 RO letter informed him that, 
if an increase in disability was found, a disability rating 
would be determined by applying relevant DCs which provided 
for a range in severity from 0% to 100%, based on the nature 
and symptoms of the condition, their severity and duration, 
and their impact upon employment.  The 2006 letters also 
provided examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to higher 
compensation - e.g., competent lay statements describing 
symptoms, medical records, employer statements, and other 
evidence showing a worsening of the disability.  Thereafter, 
the Veteran and his representative were afforded 
opportunities to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

Additionally, the latter May 2006 RO letter provided notice 
that the VA would make reasonable efforts to help the 
appellant get evidence necessary to support his claim, such 
as medical records (including private medical records), if he 
provided enough information, and, if needed, authorization, 
to obtain them, and further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2006 RO letters collectively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by the claimant.  As 
indicated above, all 3 content of notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were not furnished to the Veteran 
prior to the May 2004 rating action on appeal.  However, the 
Board finds that, in this appeal, the delay in issuing the 
full 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  As indicated above, the 
Veteran has been notified of what was needed to substantiate 
his claim, and afforded numerous opportunities to present 
information and/or evidence in support thereof.  As a result 
of RO development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in connection with the veteran's 
appeal.  After the 2006 RO notice letters, the RO gave the 
Veteran further opportunities to furnish information and/or 
evidence pertinent to the claim before it readjudicated it on 
the basis of all the evidence of record in May 2007 and 
January 2009 (as reflected in the Supplemental Statements of 
the Case).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that the rating code information was furnished to 
the Veteran in the February 2005 Statement of the Case, and 
that this suffices for Dingess/Hartman.  The RO afforded him 
proper notice pertaining to the degree of disability and 
effective date information in the March 2006 letter. 
    
Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, including post-service VA medical 
records up to 2008.  A copy of the September 1998 Social 
Security Administration determination granting the Veteran 
disability benefits from June 1998, together with medical 
records underlying that decision, have been associated with 
the claims folder.  The Veteran was afforded comprehensive VA 
examinations in April 2004 and October 2008.  A transcript of 
the veteran's March 2007 RO hearing testimony has been 
associated with the claims folder and considered in 
adjudicating this claim.  Significantly, the appellant has 
not identified, and the record does not otherwise indicate, 
any existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In March, May, and June 
2006 and January 2009, the Veteran stated that he had no 
additional information or evidence to submit in connection 
with his claim.  The record also presents no basis for 
further development to create any additional evidence for 
consideration in connection with the matter on appeal.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and regulations governing VA disability 
compensation.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement will not be reduced on 
any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Ratings on 
account of diseases which become comparatively symptom-free 
(findings absent) after prolonged rest will not be reduced on 
examinations reflecting the results of bed rest.  Moreover, 
though material improvement in the physical condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a).

The provisions of 38 C.F.R. § 3.344(a) apply to ratings which 
have continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Re-examinations 
disclosing physical improvement in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).

The Veteran contends that his right trigeminal neuropathy is 
more disabling than currently evaluated, and that the 
reduction in rating to 10% was not warranted.

Under the applicable criteria, neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  Tic douloureux, or trifacial 
neuralgia, may be rated up to complete paralysis of the 
affected nerve.  38 C.F.R. § 4.124.

Disability from lesions of peripheral portions of 1st, 2nd, 
3rd, 4th, 6th, and 8th nerves will be rated under the organs of 
special sense.  The ratings for the cranial nerves are for 
unilateral involvement; ratings for bilateral involvement are 
to be combined, but without the bilateral factor.  38 C.F.R. 
§ 4.124a.

Under DC 8405 (38 C.F.R. § 4.124a), incomplete moderate 5th 
(trigeminal) cranial nerve neuropathy warrants a 10% rating.  
30% and 50% ratings require incomplete severe and complete 
neuropathy, respectively.  A rating under this DC is 
dependent upon the relative degree of sensory manifestation 
or motor loss.  Tic douloureux may be rated in accordance 
with severity, up to complete paralysis.

In this case, the pertinent evidence provides no basis for 
more than a 10% schedular rating under DC 8405 for the 
veteran's right trigeminal neuropathy, as the clinical 
findings to warrant a 30% schedular rating (incomplete, 
severe neuropathy) have not been objectively demonstrated at 
any time since the April 2004 reduction in rating to 10%.

On April 2004 VA neurological examination, the Veteran 
complained of right-sided facial, tongue, and jaw numbness.  
He did not have any weakness of the face or jaw.  Examination 
showed normal appearance of the face without drooping of the 
right side.  There was normal facial muscle strength, and no 
change in strength with repetitive motion such as repetitive 
raising of the eyebrows or puffing of the cheeks.  The 
Veteran had no complaints with these motions, and there was 
no weakness or symptoms of fatigability or lack of endurance.  
Extraocular movements were normal.  The tongue was in the 
midline, and speech was normal.  The uvula rose midline and 
normally.  There was decreased sensation on the right sides 
of the forehead, face, cheek, tongue, and mandible.  Taste 
was normal.  The diagnosis was status post trigeminal nerve 
resection in 1988 with residuals of decreased sensation, 
which was an expected outcome of nerve resection.      

Numerous VA outpatient examinations from September 2004 to 
August 2008 show regular treatment and evaluation of the 
Veteran for management of his active medical problems, but 
contain no findings indicative of more than incomplete, 
moderate trigeminal neuropathy.  He denied paresthesias and 
weakness on September 2004 and March 2005 examinations, and 
he had no complaints of pain on August 2008 optometric 
examination.  

On October 2008 VA neurological examination, the Veteran 
stated that he had no pain associated with his trigeminal 
neuralgia, and he took no medications for it.  He complained 
of right facial, tongue, and oropharynx numbness, but denied 
difficulty speaking or pronouncing words, facial or tongue 
weakness, dysarthria, and incoordination.  Examination of the 
cranial nerves showed a symmetric face, and palberal fissures 
were equal.  The face moved symmetrically, and the eyes were 
conjugate in all directions of gaze.  There were normal 
excursions in the vertical and horizontal planes.  There was 
no nystagmus.  Jaw opening and closing power was normal.  The 
tongue and palate moved normally in the midline.  There was 
no tongue atrophy or fasciculations.  Sternocleidomastoid 
power was normal.  Detailed sensory testing showed 
abnormalities restricted to the face area.  There were no 
sensory abnormalities in the ophthalmic division of the 
trigeminal nerve.  There was decreased sensation in the 
mandibular and maxillary divisions of the trigeminal nerve, 
as well as on the lateral margins of the face and the right 
side of the oropharynx, gum line, and tongue to the midline.  
The rest of the sensory examination on the left side of the 
face was completely normal.  

The examiner commented that, strictly speaking, the Veteran 
did not have trigeminal "neuralgia" because he was now 
pain-free postoperatively.  He did have a unilateral right 
trigeminal neuropathy indicating impairment of the sensory 
branches of the trigeminal nerve on the right side, causing 
numbness and lack of sensation predominantly in the 
mandibular and maxillary divisions of the trigeminal nerve.  
The physician opined that the veteran's trigeminal nerve 
disorder was incomplete and moderate.  The final diagnosis 
was incomplete right trigeminal neuropathy causing sensory 
disturbance in the right mandibular and right maxillary 
divisions of the trigeminal nerve, without motor impairment.   

Clearly, the evidence provides no basis for more than a 10% 
schedular rating under DC 8405 for right trigeminal 
neuropathy, as there has been no evidence of the symptoms 
required for a 30% schedular rating (incomplete, severe 
neuropathy) at any time since the April 2004 reduction in 
rating to 10%.  Rather, the Veteran has consistently 
demonstrated no more than incomplete, moderate neuropathy 
from 2004 to 2008, and the most recent 2008 VA examination 
specifically noted that his trigeminal nerve disorder was 
incomplete, moderate, and without motor impairment.

Additionally, the Board finds that all the evidence of record 
from 2004 to 2008 clearly warrants the conclusion that 
sustained improvement in the veteran's right trigeminal 
neuropathy has been demonstrated; that material improvement 
in the physical condition is clearly reflected; that the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life; and 
that there is no showing that, at any point during the rating 
period under consideration, the veteran's right trigeminal 
neuropathy has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The veteran's symptoms and 
clinical findings as documented in medical reports from 2004 
to 2008 do not objectively show that his right trigeminal 
neuropathy alone markedly interferes with employment (i.e., 
beyond that contemplated in the assigned rating), or requires 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards, and the Board finds that a schedular rating for 
that disability is adequate in this case.  In this regard, 
the Board notes that the 2004 VA examiner found that the 
Veteran's trigeminal neuropathy caused him no functional 
loss, and that the 2008 VA examiner found that he had been 
pain-free postoperatively, and that there was no motor 
impairment.  Hence, the Board concludes that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for a rating in excess of 10% for the veteran's 
right trigeminal neuropathy at any time during the rating 
period under consideration, and that the reduction in rating 
to 10% effective April 2004 was proper.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The reduction in rating to 10% for right trigeminal 
neuropathy having been proper, the appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


